— In an action to recover damages for personal injuries, the New York State Racing Association, Inc. appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated January 2, 1985, which denied its motion to consolidate the previously severed third-party action with the primary action.
Order reversed, with costs, and motion granted. Leave is hereby granted to the third-party defendants to conduct such discovery as they deem appropriate, said discovery to be completed within 45 days after service upon them of a copy of the order to be made hereon, with notice of entry. The action shall remain on the Trial Calendar pending completion of discovery.
It is clear that under the circumstances, the factual and legal questions involved in the primary action and the third-party action are sufficiently related such that the interest of justice and judicial economy call for a single trial (see, Shanley v Callanan Indus., 54 NY2d 52; Egan v Ariens Co., 108 AD2d 894). The original purpose to be served in severing the third-party action, i.e., allowing the third-party defendants an opportunity to conduct discovery without prejudicing the plaintiff by delaying the primary action, has now been satisfied. Therefore, we see no reason for barring a consolidated trial. We have, however, provided for a limited period in which the third-party defendants, should they be so advised, may complete their discovery. In the interim, the action is to remain on the Trial Calendar. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.